Citation Nr: 1146959	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  11-07 212	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 2010 Board decision that denied service connection for posttraumatic stress disorder (PTSD).   

(The issues of whether new and material evidence has been received to reopen a claims of entitlement to service connection for residuals of a back injury and chronic hip pain are addressed in a separate decision of the Board under docket number 07-04 190).   


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 motion from the moving party for revision or reversal, of a May 14, 2010 Board decision that, in relevant part, denied service connection for PTSD.  

In December 2010, the Board denied the Veteran's Motion for Reconsideration of the Board's May 14, 2010 Board decision to the extent that it denied service connection for PTSD.  


FINDINGS OF FACT

1.  In a decision issued on May 14, 2010, the Board denied the Veteran's claim for service connection for PTSD.  

2.  The record does not establish that the correct pertinent facts, as they were known on May 14, 2010, were not before the Board, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  


CONCLUSION OF LAW

The May 14, 2010 decision of the Board denying entitlement to service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).   

The Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Consequently, the provisions of the VCAA as well as VA's implementing regulations need not be addressed in this decision.  

Analysis

The Veteran and his representative assert that there was clear and unmistakable error (CUE) in a May 14, 2010 decision of the Board that denied service connection for PTSD.  

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002).  
In general, review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b) (2011).  The Board decision at issue here was completed in 2010; hence, the provisions provided in 38 C.F.R. § 20.1403(b)(1), (2) are applicable.  Nevertheless, there is no indication that there are any additional relevant records that were not available to the Board at the time of the May 2010 decision.  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2011).  

Examples of situations that are not CUE include:  a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. . . .

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).  

A claim of CUE merely on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 44.  

The law that was in effect at the time of the Board's May 2010 decision provided that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  (The Board observes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).  However, since the Veteran's claim was denied in May 2010, this regulation was not in effect at the time of the Board's decision).  

The Veteran and his representative argue that the May 14, 2010 Board decision was clearly and unmistakably erroneous because the Board failed to consider, or misapplied, the relevant laws, regulations, and case law precedent.  The claim is viable.  However, based on a review of the record, the Board finds the Board correctly applied all the relevant laws and regulations in existence at the time of the May 14, 2010 decision.  

At the time of the May 2010 Board decision, the Board noted the it was not clear if the Veteran served in a combat capacity such that a stressor could be conceded.  However, the evidence showed that it appeared that his unit was, at a minimum, in an area that was engaged in combat operations.  Nevertheless, the most probative evidence in the file, an April 2000 VA psychological evaluation, which included the use of combat assessment tools, showed that the Veteran did not have PTSD.  He was diagnosed with an anxiety disorder.  The Board explained that the prior notations regarding a diagnosis of PTSD were not definitive; but rather provisional diagnoses.  The evidence accorded the most weight concluded that the Veteran did not have PTSD.  Moreover, the Veteran had failed to report to two VA examinations.  Hence, the question of stressor verification was not specifically addressed, and the claim was denied based on a lack of a finding of the currently claimed disability - namely PTSD.  

The Veteran's representative has argued that the Board erred in not considering the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), because the Board did not discuss whether service connection was warranted for the Veteran's clinically diagnosed anxiety disorder.  In this regard, the Board notes that to support a finding of clear and unmistakable error the Veteran must demonstrate that the result would have been manifestly different but for the error.  However, such a finding may not be made here because the evidence of record failed to show that the Veteran's anxiety disorder was manifest in service, or was otherwise related to his military service.  His service treatment records did not show any complaints of or treatment for a psychiatric disability; a psychosis was not manifest to a compensable degree within one year of discharge; and there was no competent medical or competent and credible lay evidence showing that the currently diagnosed anxiety disorder was related to his period of active duty.  Most importantly, the record showed that the Veteran had been scheduled for two VA examinations and that he failed to report to both of them.  As noted above, the Secretary's failure to fulfill the duty to assist does not amount to CUE - and here, the Secretary clearly attempted to fulfill its duty to assist and the Veteran declined to cooperate.  In fact, he specifically sent in handwritten notes stating that he would not report for an examination to any doctor.  Finally, to the extent the Veteran may argue that the Board failed to apply the amended version of 38 C.F.R. § 3.304(f), the Board again notes that CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).  

Hence, there was no basis in the law to find that a claim for service connection for anxiety disorder would have been granted in light of the evidence of record at the time of the Board's May 2010 decision.  The Board's May 2010 decision is supported by the evidence then of record, and the Board's failure to cite to Clemons, supra does not amount to legal error.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the Board in reaching its decision in May 2010, the Board notes that such disagreement alone is insufficient to constitute CUE.  See Russell, Fugo, supra.  

Accordingly, the Board finds that the correct laws and facts were before the Board in May 2010, and that the decision was supported by the record in existence at that time.  Moreover, the Board's decision outlined and correctly applied all the relevant laws and regulations in existence at the time of the May 2010 decision.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the May 14, 2010 Board decision that denied service connection for PTSD.  Accordingly, the Veteran's motion for revision of that decision must be denied.  



ORDER

The motion for revision of a May 14, 2010 Board decision that denied service connection for PTSD on the basis of clear and unmistakable error, is denied.  



                       ____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



